 In the Matter of AMORY GARMENT COMPANY, INC.,andUNITED GAR-MENT WORKERSOF AMERICA, LOCAL No. 170, A. F. L.Case No.15-C-1175.-DecidedNovember 9, 1948DECISIONANDORDEROn July 10, 1947, Trial Examiner Sidney L. Feiler issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, 1 and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices in violation of Section 8 (3) of the National LaborRelations Act, and recommended that the complaint be dismissedwith respect to such allegations.No exceptions to the Intermediate Report were thereafter filedwith the Board.The Board 2 has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.As no exceptions have been filed, andupon the entire record in the case, the Board hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor1The Trial Examiner found that the provisions of Section 8 (1) and(5) of the NationalLabor Relations Act had been violated.These provisions are continued in Section 8 (a)(1) and 8(a) (5) of the Act,as amended by the Labor Management Relations Act, 1947.'Pursuant to the provisions of Section 3 (b) of the'N"atnal Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Houston and Gray].3The Trial Examiner's finding and conclusion of law with respect to the appropriateunit are hereby amended by deleting the words"all supervisory employees with authorityto hire,promote, discharge,discipline or otherwise effect changes in the status of employeesor effectively recommend such action,"and by substituting therefor the words"all super-visors as defined inthe Act " Asso amended, the Trial Examiner's unit finding and con-clusion of law are hereby approved.80 N. L.R. B., No. 41.182 AMORY GARMENT COMPANY, INC.183Relations Board hereby orders that the Respondent, Amory GarmentCompany, Inc., and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Garment Work-ers of America, Local No. 170, A. F. L., if and when said labor organi-zation shall have complied, within thirty (30) days from the date ofthis Order, with Section 9 (f), (g), and (h) of the Act, as amended,as the exclusive bargaining representative of the Respondent's pro-duction and maintenance employees at its Amory, Mississippi, plant,excluding management personnel, clerical employees, personnel di-rector, plant superintendent, foreladies, cutting room foreman, feed-ers, and all supervisors as defined in the Act;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Garment Workers ofAmerica, Local No. 170, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, and upon compliance by United Garment Work-ers of America, Local No. 170, A. F. L., with the filing requirementsof the Act, as amended, in the manner set forth above, bargain col-lectively with United Garment Workers of America, Local No. 170,A. F. L., as the exclusive representative of the employees describedin paragraph 1 (a) of this Order with respect to rates of pay, hoursof employment, and other conditions of employment, and if an under-standing is reached, embody such understanding in a signed agree-ment ;(b)Post at its plant at Amory, Mississippi, copies of the noticeannexed hereto marked "Appendix A."' Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of at least sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees are* In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words"A DECISION AND ORDER,"the words"DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material;(c)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, and again withinten (10) days from the future date, if any, on which the Respondentis officially notified that United Garment Workers of America, LocalNo. 170, A. F. L., has met the conditions hereinabove set forth, whatsteps the Respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, insofar as it alleges thatthe Respondent violated Section 8 (3) of the National Labor RelationsAct, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED GARMENTWORKERS OF AMERICA, LOCAL No. 170, A. F. L., or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion.All our employees are free to become or remain membersof this Union, or any other labor organization.WE WILL BARGAIN collectively upon request With UNITED GAR-MENT WORKERS OF AMERICA, LOCAL No. 170, A. F.L., as the exclu-sive representative of all employees in the bargaining unit de-scribed below with respect to rates of pay, wages, hours ofemployment, or other conditions of employment, and if an un-derstanding is reached, embody such understanding in a signedagreement; provided that such labor organization complieswithin thirty (30) days from the date of the aforesaid Order ofthe Board with Section 9 (f), (g), and (h) of the National LaborRelations Act, as amended.The bargaining unit is :All production and maintenance employees at the Amory,Mississippi,plant excluding management personnel, clericalemployees, personnel director, plant superintendent, foreladies, AMORY GARMENT COMPANY,INC.185cutting room foreman, feeders,and all supervisors as defined inthe Act.AMORY GARMENT COMPANY, INC.,Employer.By -------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,:and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. T. Lowry Whittaker,for the Board.Paine & Paine,of Aberdeen, Miss., byMr. Thomas F. Paine,for the Respondent.Mr. Earl W. Carroll,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon a fifth amended charge duly filed by United Garment Workers of America,Local No. 170, affiliated with the American Federation of Labor, hereinafterreferred to as the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued its complaint dated January 31, 1947, against Amory Gar-ment Company, Inc., Amory, Mississippi, herein called the Respondent, al-leging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (3) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, together with notice of hearing thereon,were duly served upon the Respondent and the Union.With respect to unfair labor practices, the complaint alleges in substancethat the Respondent, by certain named officers, agents, representatives and em-ployees, from February 1945, committed, authorized, instigated and acquiescedin, certain acts and statements interfering with the rights of its employees underthe Act;' that the Respondent on or about July 29, 1946, laid off employees on aproduction line because of their membership and activities in the Union ; andthat the Respondent from on or about March 15, 1946, failed and refused to bar-'The itemization of such activities in the complaintis asfollows :(a) Statements and conversations discouraging activity on the part of Respondent'semployees for the purposes of collectivebargainingand other mutual aidand pro-tection and discouraging membership and activity among said employees in theUnion ;(b) Inquiring,questioning and interrogating said employees about their uniondesires, sympathies,memberships,activities,meetings and union business ;(c)Causing,and trying to cause, an unfair labor practice strike;(d)Advising, stating, warning and threatening that demandsfor union securitywould cause the plant to close;(e)Advising,stating, warning and threatening that the continuance of the Unionas the bargaining agent would cause the plant to close ;(f)Advising, stating, warning and threatening that membership in the Unionwould prevent employees from getting jobs elsewhere ;(g) Suggesting a company union ; and(h)Making deprecatory, defamatory,disparaging and derogatory statements aboutthe Union,its representatives,its dues and its national affiliate. 186DECISIONS OF NATIONALLABOR RELATIONS BOARDgain collectively with the Union as the designated exclusive representative ofits employees in an appropriate unit. In its answer, dated February 19, 1947,the Respondent denies the commission of any unfair labor practices.Pursuant to notice a hearing was held at Amory, Mississippi, on February25, 26, 27, 28, March 3, and April 1, 1947, before the undersigned, Sidney L.Feiler, the Hearing Examiner duly designated by the Chief Trial Examiner.TheBoard and the Respondent were represented by counsel; the Union, by arepresentative.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded all parties.After all the evidence had been offered, the Board moved to conform thepleadings to the proof as to formal matters.This motion was granted withoutobjection.Opportunity was then afforded for the presentation of oral argu-ment, but the parties waived oral argument and further stated that no briefsor proposed findings of fact or conclusions of law would be submitted.None werereceived.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Mississippi corporation having its principal office andplace of business in Amory, Mississippi, where it is engaged in the manu-facture of clothing.The Respondent, in the course and conduct of its business,from October 1, 1945, to March 31, 1946, which period is representative of all othertimes material herein, purchased raw material for its plant in Amory, herein-after referred to as the plant, valued in excess of $250,000, of which approxi-mately 100 percent was purchased and shipped from points outside the Stateof Mississippi.During the same period, the Respondent manufactured and soldfinished products valued in excess of $500,000, of which approximately 99 per-cent was sold and shipped from the plant to points outside the State of Mis-sissippi.The Respondent admits that it is engaged in commerce within the meaningof the Act.H. THE ORGANIZATION INVOLVEDThe United Garment Workers of America, Local No. 170,affiliatedwith theAmerican Federation of Labor,is a labor organization admitting to membershipemployeesof the Respondent.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The course of negotiations between the Respondent and the Union'' The findings as to the course of negotiations between the Respondent and the Unionare based upon the testimony of witnesses presented by the Board and especially the testi-mony of the Union officials who were present at various conferences.The Respondent pre-sented no testimony on this subject and the basic facts are not in dispute.A transcriptof the final bargaining conference between the parties is in evidence. AMORY GARMENT COMPANY, INC.187a.History and backgroundIn the early part of 1945 some of the employees of the Respondentbecame dis-satisfied with the amount of their wages and considered striking.On or aboutFebruary 15, 1945, one of their leaders was discharged and the employees refusedto work until she was reinstated.On February 17, Mrs. Mary Densmore, an international representative of theUnion, arrived in Amory. She met with some of the employees thateveningand made arrangements for a mass meeting of the employees the next day. Thefollowing day a conciliation commissioner intervened and an agreement wasreached that the employees would return to work and that the Respondent wouldnot discriminate against any employee.'The Union then filed a representation petition and an agreement for anelection was signed on February 21.The Union won the election,which washeld on February 23, and was certified as collective bargaining representativeon March 2, 1945.Negotiations for a contract then were begun and a 1-year contractwas signedbetween March 8 and March 16, the effective date being March 8.'Certain grievances arose during the life of the contract which were not settledto the satisfaction of the Union.The Union protested several lay-offs on theground that the Respondent was discriminating against Union members. TheRespondent, while denying anti-union bias, did not reinstate those employees.Board witnesses at the hearing also claimed that the Respondent violated thecontract provisions as to seniority and the furnishing of names of new employees.However, the Union never utilized the arbitration provisions in the contract fora settlement of its grievances.For its part, the Respondent had one serious dispute with the Union. OnJune 19, 1945, a power switch at the plant was thrown by some employee oremployees and there resulted a power failure with complete cessation of workThe identity of those responsible was not completely established, although theRespondent maintained in a written protest that Union members were respon-sible.This matter was settled with the assistance of a conciliationcommis-sioner on the basis that Mrs. Mary Densmore, an international representative ofthe Union, would caution the workers not to repeat the incident.b.Preliminaries to negotiations for a new contractIn December 1945 Mrs. Densmore and Mrs. Mary Johnson, another inter-national representative, were informed by some union members that a rumorhad been spread that the Union was going to strike. They went to the plantand assured President Longenecker and Superintendent Ridings that the Unionhad no intention of striking.Longenecker then started to discuss a new con-tract and stated that he would not agree to a wage increase or a closed shop.Mrs. Densmore replied that the Union wanted a union shop in order to prevent8At that conference, President Harrison suggested on behalf of the Respondent that acompany union be formed.He did not press this suggestion when it was rejected by theemployees'committee.SThe Respondent was apparently not satisfied with the contract.There wasa delay ofapproximately a week after the contract was agreed to before an official could be found tpsign the contract.ILongenecker,an officialof the Respondentand later its president,told employeeHazel Burdine soon afterthe contractwas signedthatitwas not worth ^cents.While the contractwas beingnegotiated he had also suggested that an unaffiliatedunionbe formed at the plant.5 This incident arose from the refusal of the Respondent to put an employee back to work.She was rehired after a settlement had been arranged. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDdissension among the workers caused by the withdrawal of some of the unionmembers eOn January 7, 1946, the Union notified the Respondent by letter, pursuant toprovisions of the contract, that it desired to begin negotiations for a new con-tract and further stated that it wished to change or modify the provisions asto wages, union security, vacations and working conditions.On the same day,the Respondent sent a letter to the Union listing nine clauses which it wishedchanged.c.Bargaining conferences in March 1946On March 4, Mrs. Johnson and representatives of the local met with Longe-necker and other company representatives.Mrs. Johnson asked that a date befixed for negotiation of a new contract. Longenecker inquired whether theUnion would demand a wage increase and Mrs. Johnson told him that the Unionwanted an equalization in quotas so that rates of pay might be equalized.WhenLongenecker expressed doubt that the Respondent could grant a union shop inview of the Act, Mrs. Johnson assured him that it could do so.March & wasset as the date for the next meeting.The next meeting took place on March 7. The Union presented its proposedcontract and Longenecker remarked that the clauses on wages and unionsecurity would have to be studied.He then tried unsuccessfully to reach hisattorney, Thomas F. Paine, Esq., and stated that he was unwilling to proceedin his absence.The meeting was then recessed until the next day.Paine appeared at the March 8 meeting and said that he had not had an op-portunity to study the proposed contract and needed more time.Clyde W.Stin-son, the Union's time study observer, suggested that since the existing contractexpired on that day, the parties extend the life of the contract for 1 week.Thiswas done and March 15 was set as the date for the next meeting.At the outset of the March 15 conference Paine stated that the Respondentwished to arbitrate.Stinson replied that they first should discuss the proposedcontract clause by clause.Paine then said that the Respondent was willing toextend the old contract.Stinson rejected this and urged that they proceed toa detailed examination of the proposals.Paine replied that the Respondent hadmade its position clear, but when pressed, he and other company representa-tives said that their position was not final.Longenecker said that he was opposed to granting a union shop because he didnot want to force his employees to join the Union.He then retired from theconference room with the other company representatives and, on his return,offered a 10-percent increase if the Union would drop its demand for a unionshop clause.? This was rejected by the Union ; Mrs. Johnson stated that theunion members were most interested in obtaining such a provision. Stinsonalso said that he had received instructions from his superiors in the national or-ganization of the Union that all open shop contracts be renegotiated on a unionshop or closed shop basis.He rejected Paine's suggestion that he telephone for6 The existing contract providedthat, "Allemployees who may later become members ofthe Union,shall maintain their membership in the Union during the life of this agreement."However thecontractdid not provideany machinery for the enforcement of this provision.The Union had requested the Respondent to assist it by requiring employees to maintaintheir union membership,but theRespondent had refused maintainingthat thatwas a mat-ter between the Union and its members.7The Union,in its original proposal,had not demanded a wage increase.However, onMarch 7 it submitted a new provision calling for a 10-percent increase. AMORY GARMENT COMPANY, INC.189contrary instructions saying that his boss would think him silly and also thatthe local members had voted to demand a union shop in order to prevent favor-itism.Stinson then made several attempts to have the Respondent's representa-tives go over the Union's proposals clause by clause, but Paine and other com-pany representatives refused to do so maintaining that they had made theirposition clear, but that their decision was not final.The meeting broke up whenStinson declared that the Union delegation had to leave, that he would seek theaid of the Conciliation Service, and saw no point in meeting until a conciliatorarrived.After the meeting, the Union sent a telegraphic request to the ConciliationService asking for the assistance of a conciliator.On March 23, ConciliationCommissioner Byars telephoned Stinson and informed him that he would bein Amory on March 25.When he arrived, he informed Stinson that he hadhad a telephone conversation with Jordan Timlake, an officer of the Respondent,and had arranged to meet him at the plant. Byars tried to reach Timlake andLongenecker on March 25, 26, and 27, but reported that he had been unsuccessful.He left Amory saying that he could do nothing further.During those same 3days employees were being laid off and the plant closed down on March 27.d.Events in April 1946After the plant closed down, the Union filed a charge alleging in substancethat the Respondent had locked out its employees in violation of the Act. OnApril 11 a mass meeting of employees was held at the City Hall at which certainaction was taken which will be related in detail further in this report.On April19, Board Field Examiners came to Amory to investigate the charge.'On April 26, the Field Examiners met with representatives of the Union andthe Respondent and submitted a settlement proposal for their consideration.The proposed agreement provided in substance that the Respondent would not inany way interfere with, restrain, or coerce its employees in the exercise of theirrights under the Act ; that the Respondent would offer full reinstatement to alllaid-off employees, "as soon as material is available and in the event the plantresumes manufacturing operations ;" and that the Respondent would uponrequest bargain collectively with the Union.The Respondent was willing tosign the agreement, but the Union refused.Mrs. Johnson testified that thereason that the agreement was rejected was that the Union would gain nothingfrom it since the Respondent was not giving any assurances that the plant wouldreopen or that a signed contract would be agreed upon. She offered to go oveithe Union's proposed contract, but Paine declined to do so at that time. Thbconference thereupon broke up.9e.The attempts to negotiate in June 1946The plant partially reopened on June 3. On June 6, International Representa-tive Earl W. Carroll spoke to Longenecker and asked him to set a date for theresumption of negotiations.Longenecker replied that Paine would not beavailable for at least 4 weeks and that he would not proceed in his absence.Healso refused to select another attorney.Carroll made another attempt on June10 and a conciliation commissioner on June 17 attempted to arrangea meeting.8In the course of their investigation,the Field Examiners took the testimony of Com-pany officials and other persons.A transcript of the testimony was received in evidence.The Union later withdrew the charge,without prejudice. 190DECISIONS OF NATIONALLABOR RELATIONS BOARDBoth efforts were unsuccessful and were met with the same response as Longe-necker had given on June 6.Carroll filed a charge and an amended charge of unfair labor practices on June12 and 20 respectively.f.The July 1946 bargaining conferencesOn June 25,the Respondent sent a letter to the Union stating that it had beeninformed that Paine intended to return about July 15 and suggesting that ameeting be held on July 19. The Union replied accepting the suggestion.The meeting was held as scheduled.A conciliation commissioner alsoattended at Carroll's request.The parties agreed to examine the Union's proposedcontract clause by clause and this was done.Carroll noted on the contract thepoints of agreement and disagreement.The Respondent,among other matters,objected to the Union's increasing its wage demand from 10 to 15 percent statingthat a 10-percent increase had been given the employees when the plant reopenedon June 3 and it could not understand the increased demand. They thenproceeded to discuss the clauses in disagreement.They first discussed clause 4"Union Security."The Union voluntarily struck out part of the clause, butretained the provision requiring all employees covered by the agreement and allnew employees be members of the Union in good standing as a condition ofemployment.Paine and Longenecker asserted that they did not wish to forceany employees to join the Union. Stinson suggested that the employees bepolled on the question and offered several suggestions as to how this could bedone.After some discussion, the Respondent rejected this plan. The conciliationcommissioner then suggested to the Union that the union security clause berewritten and this was done, The new proposal provided that :AllEmployees now members in good standing shall remain in goodstanding during the life of this agreement,all new employees after 30 daysshall become members and remain in good standing during the life of thisagreement.All employees,not now members of the Union,but later expressdesire to become members,shall upon signing an authorization become andremain members in good standing.The new clause differed from the prior proposal in that it contained no sanc-tions for its enforcement;union membership was not made a condition ofemployment.In this respect it was substantially the same as the clause in theoriginal contract.However, Paine rejected the new clause saying that it was prac-tically the same as the other proposal discussed that day.Carroll then suggested they discuss the other disputed clauses in the Union'sproposal,but Paine refused to do so maintaining that if there was no agree-ment as to union security there was no point in further discussion.The con-ciliationcommissioner then suggested that that clause be submitted toarbitration,but the Union and the Respondent rejected that plan.At this point, Paine stated that the Respondent wanted company security.While he did not submit a written proposal,his proposal was, in substance, thatsecurity be furnished by the Union and the American Federation of Labor toindemnify the Respondent for damages resulting from strikes, slowdowns, andother labor disturbances.Carroll said that the Union could not bind theAmerican Federation of Labor, but Paine declared that it would have to obtainsuch authorization.The commissioner suggested that the parties adopt asecurity agreement which had been reached by the FordMotorCompany andtheUnitedAutomobile,Aircraft and Agricultural ImplementWorkers of AMORY GARMENT COMPANY, INC.191America, C. I. 0.This agreement provided a system of penalties for employeeswho engaged in strikes in violation of the contract. Paine, after discussingthe proposal with other company representatives, stated that the proposalwas unacceptable ; that It did not give the company what it wanted-moneydamages In the event of strikesCarroll tried unsuccessfully to continue dis-cussion of other clauses in the proposed contract.Then a new meeting wasscheduled for July 29.Representatives of the Union, the Respondent, and two conciliation commis-sioners attended the July 29 meeting.The parties first discussed the proposedunion security clause.The Union offered to modify the clause by insertinga 10-day escape provision applicable to those then employed by the Respondent.Paine rejected this and suggested that the employees be free to join or notjoin the Union.This clause, which offered the Union no security, was rejectedby it.The parties then discussed company security. Paine stated that hewanted a clause binding on the Union and the American Federation of Labor.Carroll protested that the Union could not bind that body. The Ford MotorCompany proposal was then suggested by the conciliators, but it was rejectedby the Respondent after further study.The Respondent at that meeting didnot produce a written counterproposal.The Union representatives then soughtto continue discussion of the rest of the contract, but Paine stated that therewas no use proceeding if there could not be agreement on the clauses in issue.He refused to set another meeting date for the same reason.g.Conclusion of the bargaining conferencesOn August 22, the Respondent's counsel addressed a letter to the RegionalDirector in which they refused to submit a proposed contract and summarizedthe course of the negotiations as follows :As you have been advised the Local Union, through its representative,Mr. Carroll, did submit a proposed contract and negotiations were enteredinto between the company and the Union but were not successful; ourclient basing their action upon the facts concerning the operation of theirplant and their business judgment could not sign such contract as pre-sented by the Local Union, but advised the local union and its representativethat they were perfectly willing to continue negotiations whenever theLocal Union was prepared to recede from certain demands made in thecontract which were inacceptable to our client.There existedan honestdifference of opinion so far as our client was concerned and diametricalopposition of view as contended for by the Union.Field Examiners for the Board then proceeded with an investigation.Later,Carroll was advised by Board representatives to communicate with Paine withreference to arranging another meeting.A meeting, which proved to be thefinal bargaining conference, was held on October 9, 1946.The discussion on October 9 was noted by a stenographer and a transcribed copyof the notes taken was admitted in evidence. At the outset of themeetingPaine read a written demand that the Union prove its majority status and alsoa statement that by meeting with the Union the Respondent did not waiveitsrights to insist on such proof.After some discussion, of this point, theparties entered into a discussion of points which remained in dispute. Theyfirst discussed the clause on union securityThe Union offered to modify theoriginal proposal requiring all employees and all newly hired employees to bemembers of the Union in good standing by inserting a 10-day escape clause for 192DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent employees, but with no exemption for new employees.The Respondentrejected this proposal and offered as a counterproposal a clause stating, in sub-stance, that employees who were or later became members of the Union shouldmaintain their membership, but that no obligation would rest on the Respondentto enforce this provision, enforcement being a matter for the Union.The Unionoffered to accept this proposal if the Respondent would recommend that itsemployees belong to the Union. It also offered a proposal that all employees whosigned authorization cards and all new employees must remain members of theUnion in good standing. The Respondent rejected this proposal.Thereupon,the Union agreed to accept the Respondent's proposal.Paine then submitted a written proposal desired by the Respondent entitled"Company Security."This proposalis asfollows :COMPANY SECURITYThe Local Union in order to protect the Company from breach of thisagreement by its members and resulting damage caused the Company shallexecute a bond in the amount of Ten Thousand dollars in some solventsurety company licensed to do business in the State of Mississippi, whichbond shall be conditioned to pay to the Company any damage and attorneysfee incurred by it as a result of any breach of this agreement by the LocalUnion or its members in the nature of strikes, slow downs, sit-down strikes,walk-outs or any other concerted action by members of the Union by what-ever name it may be called, which results in damage to the Company in theoperation of its plant or the production of the goods manufactured by it.Carroll stated that the Union was not financially able to furnish a bond in theamount requested, that it would agree to a standard clause against strikesand lock-outs, and that the Respondent under the contract had the right to dis-charge employees guilty of interfering with production or causing damage.Hesubmitted a proposal for insertion in the contract. Paine rejected this pro-posal insisting on a bond.He also refused to discuss other clauses in theproposed contract maintaining that it would be a waste of time.He furtherstated that the Respondent would be willing to re-open negotiations when theUnion agreed to a company security clause similar to the one proposed. Infurther discussion Paine asserted that the no-strike no-lock-out clause plusthe right of management to discharge employees under certain conditions wasinsufficient security in view of the prior work stoppage for which the companyreceived no compensation.The conference then ended.No further meetingswere held.ConclusionsThe Respondent contends that it fulfilled its obligations under the Act, as-sumingthat it was under a duty to bargain with the Union. The undersigneddoes not agree.An outstanding feature of the negotiations is that although the Union pre-sented a proposed contract on March 7, there was no clause-by-clause examina-tion of it until July 19. In the March 15 conference the Respondent first took theposition that it was willing to extend the old contract. It then offered to tradea 10-percent increase in exchange for the dropping of the demand for a unionshop.While there was then some exploration of the area of disagreement theRespondent refused to examine the proposed contract to find areas of possible AMORY GARMENT COMPANY, INC.193agreement.The requirement of good faith bargaining under the Act presup-poses more than mention of a clause or clauses in disagreement. It contemplatesan attempt to reach an agreement by the consideration of all proposals to findareas of agreement from which progress may be made on a "give and take"basis towards an agreement.The Respondent's attitude throughout the confer-ence was marked by a refusal to proceed until a clause in disagreement wassettled by some concession from the Union. These tactics not only delayednegotiations but prevented progress on other clauses which progress might haveultimately led one party or the other to make concessions in view of advantagesobtained.The Union pressed for full negotiations, but was unsuccessful.Thechief disputed issue between the parties until late in the negotiations was thatof union security.On this issue, both sides took a firm position at the outset.The Union later made counterproposals and finally accepted the Respondent'sproposals which gave it no security at all.Consideration of issues other than thisone would undoubtedly have led to more progress in the conferences.The Respondent's conduct was also marked by periods when it cooperatedin arranging conferences and other times when attempts to arrange meetingswere rebuffed.Thus, on March 25, 26, and 27, a conciliation commissioner at-tempted unsuccessfully to reach Timlake and Longenecker, although he hadmade prior arrangements with Timlake to meet him at the plant. There mayhave beensomejustification for the Respondent's conduct, but none was offeredat the hearing. It should be noted that on those same dates employees at theplant were being laid off and the plant was closed on March 27. The Respond-ent also refused to meet with the Union from June 6 to July 19 because of theabsence of its attorney and refused to designate another attorney to assist itin his absence.These delays seriously interfered with the rights of the Union.The Board has recently stated : "In labor relations, a delay in commencing col-lective bargaining entails more than mere postponement of an ordinary businesstransaction, for the passage of time itself, while employees grow disaffected andimpatient at their designated bargaining agent's failure to report progress, weak-ens the unity and economic power of the group, and impairs the Union's abilityto secure a beneficial contract.The Act, which was designed to equalize bar-gaining power between employees and employers, does not permit an employerto secure, even unintentionally, a dominant position at the bargaining table bymeans of unreasonable delay.110It also is undenied that when the plant reopened in June 1946, the Respondentgranted the employees a 10 percent wage increase without any consultation ornotice to the Union.This amount had been demanded by the Union in theMarch 1946 conferences.The Respondent had offered to grant the increase inexchange for the Union's dropping a union shop demand. Its unilateral actionin bypassing the Union and granting the wage increase without notificationor consultation with it was violative of the Act 11Finally, the transcript of the October 9 conferences shows that negotiationsbroke down when the Respondent insisted on company security in the form ofa $10,000 surety bond for damages resulting from breach of the contract by theUnion or its members "in the nature of strikes, slow downs, sit-down strikes,walk-outs or any other concerted action . . ." The Respondentinsisted onsuch a provision and rejected counterproposals for penalties for individual vio-10Matter of Burgie Vinegar Company,71 N. L.R. B. 829."May Department StoresCo. v. N.L. R. B.,66 S.Ct. 203,209, 326 U. S. 376. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDlators.The idea of company security was first advanced on July 19, months afternegotiationshad begun for a new contract.The Board has in several decisions considered the validity and effect of de-mands for surety bonds or other means of indemnification. In the case ofMatter of Jasper Blackburn Products Corporation,'2the Board commenting ona demandfor a $10,000 surety bond said :The Act also requires, in ordinary circumstances, a willingness to con-summate any understandings that may be reached in a bilateral signedagreement.The respondent, in refusing to execute a signed agreement,binding upon both parties, unless the Union posted a bond, sought to prefixthe fulfillment of its statutory obligation with a condition not within theprovisions, and manifestly inconsistent with the policy of the Act.Evenassuming abond of the kind requested to be obtainable, the employer cannotlay down the blanket requirement that the Union pay a tax to a surety com-pany before the result contemplated by the Act, a signed bilateral agreement,can come to pass. Since the respondent had in 1937 stated its intention notto sign any agreement, and since none of the proposals advanced either bythe respondent, or by the Union, called for any performance whatsoever onthe Union's part, it would seem clear that the primary purpose of therespondent's demand for a bond was to avoid the required fundamentals ofcollective bargaining.This holding was reaffirmed in subsequent cases."In the October 9 conference, the Respondent asserted that it insisted on abond because a member of the Union had pulled a power switch at the plant.Mention has already been made of this incident It occurred in June 1945.While a power switch was pulled, the culprit was, according to the evidence,not identified, but a satisfactory understanding was reached by representativesof the Respondent and the Union. There is no proof of the occurrence ofany other similar incidents thereafter."The undersigned concludes that theinterjection of the proposal for a surety bond months after bargaining had com-menced, was a move to delay and impede the ultimate consummation of anagreement.The undersigned finds that the making of the above demand considered withthe refusal of the Respondent to review the proposed contract in detail untilJuly 19, the delays in negotiation attributable to it, its unilateral granting of awage increase in June 1946 after having refused to grant it to the Union Inprior negotiations, and the unfair labor practices hereafter detailed all areindicative of the Respondent's lack of a genuine desire to reach an agreementwith the Union from the commencement of negotiations on March 7, 1946.2.The appropriate unitThe Agreement for Consent Election which was signed by the parties onFebruary 21, 1945, set forth the following unit as appropriate :All production and maintenanceemployeesof the employerin Amory,excludingManagement personnel,clerical employees,personnel director,'2 21 N L. R B 1240, 125413Matter of Seripto Manufacturing Conrpanv,36 N. L. It B 411, 427.Matter of Inter-state Steamship Company,et at,36 N I. R B 1307, 1:118,Matter of Burgie 1 uiegarCompany, 71 NL R. B 829.Matter of Benson Produce Coinpaiiy, 71N L R. B 88814Mention was made at the October 9 conference of a slow-down, but no proof of itwas presented at the hearing. AMORY GARMENT COMPANY,INC.195plant superintendent, foreladies, cutting room foreman, shipping room fore-men, feeders, and other supervisors with the authority to hire, dischargeor change the status of employees, or effectively recommend such action.The Union was certified by the Board as the exclusive representative ofthe employees in that unit on March 2, 1945. The complaint alleges as anappropriate unit : "All employees of the respondent at its Amory, Mississippi,plant, excluding executive, administrative, office and clerical employees, and allsupervisory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees or effectively recommendsuch action."The Respondent did not challenge the appropriateness of the unitas set forth in the Agreement for Consent Election or the complaint.The undersigned finds in accordance with the prior certification that allproduction and maintenance employees of the Respondent at its plant atAmory, Mississippi, excluding management personnel, clerical employees, per-sonnel director, plant superintendent, foreladies, cutting room foreman, shippingroom foremen, feeders, and all supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the status ofemployees or effectively recommend such action, at all times material hereinconstituted and now constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.Representation by the Union of a majorityof the employees in the appropriate unitAs heretofore noted, the Union and the Respondent commenced bargainingfor a new contract on March 7, 1946, with the first extensive discussion havingbeen held on March 15. The Respondent's pay roll as of that date included 309-employees in the appropriate unit.The records of the Union show that it had182 dues-paying members in good standing in March 1946Of this group, 169appear on the March 15 pay roll. The Union membership rolls also listed otherpersons who had been suspended for non-payment of dues, but who still retainedtheirmembership. In view of the clear majority of dues-paying members ofthe Union on the March 15 pay roll and in view of the fact that the Respondentdid not contest the Union's majority status as of March 1946, the undersigneddeems it unnecessary -to determine the extent of further union membership-onthe pay roll."The Respondent entered into bargaining negotiations with theUnion prior to the plant shut-down on March 27, 1943. It continued negotiationsafter the plant reopened on June 3, 1946. It first raised the question of themajority status of the Union in a letter sent by its attorneys to the RegionalDirector on August 22, 1946.The concluding paragraph of this letter is asfollows :In making the above statement as to willingness to further negotiateour client does not waive any rights as to the question of whether the Unionrepresents a majority of the employees of the Amory Garment Companybased on information which is common report on the streets of Amory,Mississippi.The Respondent also presented a formal request for proof of majority in its-last conference with the Union on October 9."The above findings are based uponthe testimonyofMaxine Kennedy, business agentfor the Union, and also upon the records of the Union.817319-49-vol 80-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, the Respondent presented a petition dated November 18,1946, purportedly signed by 120 employees stating that they did not desireto have the Union represent them. Copies of this document had been sent tothe Respondent, the Union, and the Board 19 In addition, Earl W. Carroll, aninternational representative of the Union, testified that he received instructionsafter the plant was closed that dues payments to the Union would be waivedin view of the fact that the members were out of work and that he transmittedthose instructions to the local union.No dues were thereafter sought from themembers after work was resumed, although some paid voluntarily.The undersigned finds that the circumstances mentioned above did not de-stroy the majority status of the Union.Dues-paying membership in a union isnot required by the Act.17Most important, the petition which furnishes appar-ent proof of defections from the Union was signed after bargaining negotiationshad broken down because of the Respondent's attitude which the undersignedhas found constituted a refusal to bargain within the meaning of the Act.Defections from the ranks of the Union are attributable in substantial part tothat unfair labor practice. It is well settled that an employer cannot questionthe majority status of the Union when by his own act he has contributed to thedestruction of that majority.'"The undersigned finds that on and at all times after March 7, 1946, the Unionwas the duly designated representative of a majority of the employees in theaforesaid appropriate unit, and that by virtue of Section 9 (a) of the Act, theUnion was at all times material herein and is the exclusive representative of allthe employees in such unit for the purpose of collective bargaining in respectto rates of pay, wages, hours or other conditions of employment.The undersigned further finds that on March 7, 1946, and at all times there-after, the Respondent failed and refused to bargain collectively with the Unionas the exclusive representative of its employees in the aforesaid appropriate unit,thereby interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The assistance given by the Respondent in the circulation of an anti-unionpetitionIn support of its contentions concerning the Union's lack of a majority, theRespondent offered in evidence a petition which had been received by it byregisteredmail.The petition was addressed to the Board, the Respondent, andthe Union. It read as follows :We are employees of the Amory Garment Company at Amory, Miss.Werepresent a large majority of the employees.We do not desire that theunion represent us further in our dealings with Amory Garment Companyand we ask that the union be dismissed and, if necessary, an election becalled to determine whether the majority desire the union to further repre-sent them.The petition was dated November 18, 1946, and contained 120 signatures.11The circumstancesunder whichsignaturesto the petitionwere obtained will be dis-cussed later in thisreport.l7Matter of Gatke Corporation,69 N. L It.B. 333.N. L. R. B. v.Dixie Motor CoachCorp.,128 F. (2d) 201 (C. C. A. 5)enf'g, as modified,25 N. L.It. B 869;N.L. R. B. v. H. G.Hill dtorea,Inc.,140 F. (2d) 924(C.C A. 5)enf'g 42 N. L.It. B. 184. 'AMORY GARMENT COMPANY, INC.197Superintendent Earl K. Hutson testified that employee Steve Shackelford, aformer president of the Union, circulated the petition through the plant on orabout November 18. Shackelford first showed him the petition, Hutson testified,and asked if he might send it down the production lines.Hutson refusedpermission for this, but said that Shackelford could take it around.1BHutsontestified that Shackelford did this and devoted part of a working day to thetask."Hutson also testified that President Longenecker saw Shackelford pass-ing around the petition and asked Hutson about it and that he, Hutson, told himthat Shackelford was circulating a petition that he had drafted at the requestof some employees.Employees Lona Holloway and Velma Hatheock testified that Shackelfordasked them to sign the petition and assured them they would get wage increasesif they did so.Hatheock further testified that Shackelford told her that Longe-necker had said that if a majority signed the petition he would give them a wageincrease.She also testified that she observed the petition being passed downanother production line.The testimony of Holloway and Hathcock, which wasnot contradicted, is credited.The above testimony establishes the fact that the Respondent, with fullknowledge of its contents, permitted an employee on working time to solicitsignatures of other employees to a petition seeking to destroy the Union'sright to act as collective bargaining agent.The undersigned finds that suchassistance constituted a violation of Section 8 (1) of the Act.Shackelford wasa production employee and the undersigned finds that in the absence of furtherevidence, his promise of wage increases to employees if they would sign thepetition was not attributable to the Respondent.C. The attempt to bribe Robert CantrellRobert Cantrell was employed by the Respondent from February 1942 untilSeptember 16, 1946.He had been a production worker and had succeededShackelford as president of the local union.He testified that he received asubpoena by mail to appear at the hearing held herein and that the followingevents occurred thereafter.On the evening of February 24, 1947, Shackelford asked him whether he hadreceived a subpoena.Cantrell replied that he had and intended to appear.Shackelford replied that he did not have to do so, but when Cantrell did notchange his mind, Shackelford, who also had received a subpoena, suggestedthat they spend the evening at his house and go to the hearing together (thefirstday of the hearing was February 25, 1947)." Cantrell went withShackelford.11 Shackelford was a presser who was paid on a piece-rate basis,but he had a guaranteedminimum rate of 60 cents an hour.10Hutson testified that his reason for making the distinction was that the passing of apaper down a production line would cause more talk among the employees than if theywere each approached privately.Employee Velma Hathcock testified without contradic-tion that after her production line was closed down on July 29, 1946, under circumstanceshereinafter related, she sent a paper down that line when work was resumed requestingthe employees to sign it.Hutson confiscated that paper.11Cantrell had talked with Shackelford previously in October or November 1946. At thattime, Shackelford asked him how much he would want to "sell out" to the Respondent andmentioned that he believed he could get Cantrell $100.Cantrell said he might be inter-ested in a"couple of hundred."Nothing further was done at that time. 198DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the way to Shackelford's house, Shackelford said that he would not go,to the hearing and that Longnecker had told him, "If you don't go and theyfine you, I'll pay your fine, if it's $10,000."When Cantrellsaid that no suchpromisehad been madeto him Shackelford replied, "We'll fix that"The lat-termade a telephone call in Cantrell's presence, Cantrell heard him ask forLongenecker and heard Shackelford say, "He's here at my house." After thatcall was completed, Shackelford said that Longenecker was sick and they wouldhave to go to his house.About an hour and a half later they drove to Longenecker's house and parkedin the driveway.Shackelford went inside.When he returned,he told Cantrellthat Longenecker was sick, but that he had said they should ". . . go aheadand have a big time and call him up this afternoon- and he'd come tous whereverwe were; if we run out of money, let him know." Cantrell protested that no,arrangement had been made about any fine he might incur, but Shackelfordreplied that that would be taken care of.The next morning Shackelford left Cantrell saying that lie would bringLongenecker.When he returned, he told Cantrell that Longenecker would notcome because he did not trust Cantrell.However, he said lie had three pairsof pants and $25 for Cantrell.He said that he had obtained the pants and themoney from Jordan Timlake, secretary of the Respondent. They then proceededto buy some liquor and Shackelford offered Cantrell $20.'He also had pre-viously informed Cantrell that Longenecker had said he would pay any fineassessed against Cantrell if he did not appear in court.During the afternoon,Shackelford told Cantrell that Longenecker had promised to give him his jobback after things had died down. Cantrell also told Shackelford that $25 wasnot enough, that he would have to have more.The next afternoon Cantrell telephoned Shackelford and the latter reportedthat Longenecker had said that the $25 was only the first payment and that hewould be well paid if he stayed away from the hearing.On Saturday, March 1, Cantrell saw Shackelford and the latter gave him $10.Cantrell in the course of his testimony produced the $10 and the pants whichhe claimed to have received from Shackelford. The pants were wrapped in somepaper on which was written, "Mr. Tiinlake." The pants were tagged with tagsof the type used at the plant carrying notations of cut numbers, size, and theinitials of the person stamping each tag.Longenecker and Tinilake were not called as witnesses.The undersignedcredits Cantrell's uncontradicted testimony.Certain parts of Cantrell's testi-mony independent of Shackelford's statements to him point to the fact thatShackelfordwas acting for the Respondent's officials.These matters areShackelford's entering Longenecker's house while accompanied by Cantrell andShackelford's giving Cantrell the pairs of pants that had been produced at theRespondent's plant and which bore its identifying tags.Cantrell's testimonycontained convincing detail and, in the absence of any denial of his testimonyby the officials be named, the undersigned concludesand findsthat Shackelfordattempted to bribe Robert Cantrell so that lie would not appear and testify in thisproceeding and that Shackelford acted for and under instructions from the2' Cantrell also testifiedthat afterShackelford had offered him the money, the formersaid that he had been instructed by Timlake not io give him the money until March 3.Cantrell then told him to keep the money. AMORY GARMENT COMPANY, INC.199Respondent's officials.By these acts,the Respondent has violated Section 8(I) of the Act 23D. The .alleged unfair labor practices1The shut-down of the plant on March 27, 1946, and the surroundingcircumstancesOn March 25, 1946, the Respondent began closing down operations and byMarch 27 the shut-down was complete.The Respondent maintained that it was forced to close because of a shortageofmaterials, but there is substantial evidence that supervisors, employees,and the community in general felt that there was another reason.On March27,Head Mechanic Buster Beason told employee Mae Hutchison, "We've gotto clean these machines, take them up and get them ready to ship."Whenemployee Ernestine Pickle asked him if the plant would stay closed, he replied,"They've started it and we are going to end it."He did not amplify hisremark."Forelady Ruth Owings told employee Ruby Tart that the machinesat the plant might be moved to other places. Forelady Ruth Vaughn toldemployee Corine Stevens that she did not know if the plant would ever reopen2BEmployee Robert E. Cantrell overheard President Longenecker remark to Super-intendent Ridings on the last working day, "I don't expect to run a factoryin Amory another day. . . . If the union is going to run it, why, to hell with it."On April 9, 1946, the Union sent a letter to the Respondent maintaining thatthe employees had been locked out because of their union activities and furtheradvising the Respondent "in order that there be no misunderstanding" that theemployees were not on strike and were willing to return to work. The Unionalso published a statement in the local newspaper outlining the course of thebargaining negotiations, denying that the employees were on strike, and main-taining that the Respondent's claim of a material shortage was a subterfuge.On or about April 8, 1946, postcard notices signed "The Committee" weresent to employees inviting them to a meeting at the City Hall, Amory, on theevening of April 11.Mayor Dudley Rowan opened the meeting and was electedchairman.8He then addressed the employees and made the principal talk ofthe evening.He stated that the chief purpose of the meeting was to get theplant back in operation.He then called attention to the fact that the plantmeant a lot to the community, that if it did not reopen there would be hardtimes for some of the workers, and that experience showed that industries wouldnot come to Amory and give employment if there had been prior labor disturb-ances.Dealing with the immediate situation, he declared that the plant had78Matter of Star d Crescent BoatCo., 18 N. L. R. B.479 ;Matter of Banco Piece DyeWorks, Inc.,38 N. L. it. B. 690.24 Beason was in charge of the maintenance and repair of machinery and supervised thework of another mechanic and a helper. The undersigned finds that he had supervisoryauthority.88 The findings as to the statements by supervisors are based upon the uncontradictedtestimony of the employees involved.26The findings as to the meeting of April 11 and Rowan's part in it are based upon histranscribed statement to Board Field Examiners on April 19, 1946, an incompletetranscript of the occurrences at the meetingmadeby a stenographer who was present,and the testimony of Carroll and others who were present. Rowan did not testify at thebearing.In his statement to the Field Examiners,he maintained that he suggested tocertain production workers that a meeting be held after they appealed to him forassistance. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven employment to many who needed it and that if it closed down permanentlythe employees would have to go elsewhere to find work or be a burden on thecommunity.He pointed out that the management had offered to sign the oldcontract with a 10-percent increase.Rowan also stated that the managementhad said it would not operate under a union shop.He then suggested that theBoard could be petitioned to hold an election and read a petition stating insubstance that the employees wanted to work and wanted to work withoutjoining the Union and that they wanted an election to be conducted. Thepetition was circulated among the audience over the protests of union represent-atives.The Board Field Examiners on April 19, 1946, not only took the testimonyof Rowan, but also examined company officials as to the nature and extent ofcompany operations and the circumstances surrounding the closing of the plantin the prior month. These officials maintained that the plant was closed be-cause of a shortage of material and furnished information supporting thisexplanation.ConclusionsThe complaint does not allege that the Respondent was guilty of any unfairlabor practice in the shut-down of the plant and counsel for the Board statedat the hearing that he did not intend to litigate the lay-off on its merits.Be-cause of these facts the undersigned makes no findings as to the plant closure,inMarch.Furthermore, in view of the state of the record, the undersignedis not persuaded that the statements of various supervisors as to the closingof the plant and the possibilities of its reopening were coercive.These super-visors were minor supervisors and there is no proof that they played a partin the formation of company policy, nor is the undersigned convinced that theemployees would reasonably conclude that the statements in question werethreats of discriminatory action by management.The undersigned also finds that the Respondent cannot be held responsiblefor the occurrences at the April 11 meeting. There is no evidence that theRespondent played any part in organizing the meeting or in the preparationof the petition that was circulated24Rowan apparently acted on his owninitiative.Under those circumstances, his anti-union activity is not attributableto the Respondent.2.Other remarks and activities by supervisory employeesSeveral employees gave testimony concerning remarks made by supervisorsat or about the time of the plant shut-down in March 1946. Their testimony,which was not contradicted, is credited.Lora Lee Hughes testified that on March 18, 1946, she heard PresidentLongenecker call out, "Why in the hell don't he-they strike? That's what Iwant them to do." This remark was made in the plant, but was not addressedto anyone. In the absence of evidence clarifying the circumstances under whichthis remark was made, the undersigned does not find it violative of the Act, buthas considered it in appraising the Respondent's attitude.Employee Ernestine Pickle testified that on March 26, she overheard Fore-lady Madge L. Roberts tell another forelady that she would like to "stomp hell"24Certainsupervisoryemployees were in the audienceon April 11, but theyconfinedtheir activity to applaudingRowan and signing the petition. AMORY GARMENT COMPANY, INC.201out of Mrs. Johnson(a union representative),that everything was quiet beforeshe came to the plant.Ruth Hawkins,a former employee,testified that she was employed at theplant in February 1946, that on one occasion during that month,Forelady MosellePennies asked another employee in her presence when another union meetingwould be held and then remarked,"Well, the Unionisn't worth a damn and neverwillbe."Formeremployee Corine Stevens testified that on the day the plantclosed she observed Superintendent Ridings and Forelady Pennix reading aunion notice and overheard Pennix remark to Ridings,"Well, by God, they'vegot a closed shop."The remarks of supervisors quoted in this section of the report all revealhostility to the Union.However, most of them were not directed to employees,but were overheardby them.The undersigned concludes that those remarkswere not violative of theAct.The inquiryof Forelady Pennig as to the dateof a forthcoming union meeting is on a stronger footing.However,becausethis is an isolated occurrence,and under the circumstances,the undersigned doesnot find it violative of the Act.Former employee Wallace Wood testified that on the day the plant closed heasked Superintendent Ridings whether he might work overtime rather than comeback the next day to complete some work and that Ridings said, "Well, whydon't you go to the Union and see them?" Ridings then asked Wood why hewas "so much"in favor of the Union and of what good was it.He further re-marked,"Last week we had a union,and this week we don't have and it looksto me like things are running as good now as it was last week."The undersignedfinds that Ridings' disparagement of the Union did not exceed permissible bounds.In this connection,the undersigned has considered the fact that the statementsto Wood were the only remarks alleged to have been made by Ridings in violationof the Act.3.The lay-off of employees in Line No. 3 on July 29, 1946As afore-mentioned, a bargaining conference between the Respondent and theUnion was scheduled for July 29, 1946.At the beginning of the meeting, Earl Carroll, international representative ofthe Union, requested that the Union's negotiating committee which consistedof certain employees of the plant be brought in. Longenecker remarked thata production line would have to be closed down if that were done. Paine, hisattorney, replied, "Well, if you have to close it down, you'll have to close itdown." 28The bargaining committee was allowed to attend the meeting, butLine No. 3 was closed down for the day.2B Some of its employees were reassignedto other posts ; the remainder was sent home. The complaint alleges that theline was closed because of the union membership and activities of employees onthat line and because the employees engaged in concerted activities with otheremployees for the purposes of collective bargaining and other mutual aid orprotection.The Board presented detailed charts showing the break-down of employmentfigures at the plant.These charts had been prepared by Norman P. Mathias,an employee of the Board. Their accuracy was not disputed. The undisputed28The above findings are based on Carroll's credited testimony.21 The committee consisted of three employees,two of whom,Velma Hathcock and LoneHolloway, came from Line 3. 202DECISIONS OF NATIONALLABOR RELATIONS BOARDtestimony of Mathias and other witnesses and the charts reveal the followinginformation :The Respondent did not have more than four production lines in the last 6months of 1946.There were three regular production lines, designated on thecharts as Unit 100, Unit 300, Unit 400 or Lines 1, 3 and 4. Employees wereassigned to a specific production line and were given badge numbers which indi-cated the assignmentAn employee might be shifted from one line to anotherfor a day or a longer period, but the Respondent did not maintain recordsfrom which it could be ascertained on what line an employee had worked on aspecific date.Generally, an employee worked on the line indicated by her badgenumber. In addition, the Respondent had a "Component Parts" line. That lineprepared specific component parts of pants, such as pockets.These componentparts were used on the main production lines as needed. Another group ofworkers were designated "Temporaries."These were extra workers who wereused to fill in for absent employees.This group varied in size and was increasedas the occasion required.The Respondent maintained files of former employeesand new applicants and used those files in emergencies. Finally, there was agroup of miscellaneous employees, who did not work on the production lines.They were designated on the charts as Unit 1.Two charts were introduced in evidence.The first chart is a record for certainspecified days of the number of persons in each job classification working oneach line.30For July 29, all employees who worked 31/4 hours, that is, up untilthe time Line 3 was stopped, were counted as available except for one employeewho only worked in the afternoon.For other days, employees were counted asabsent if they worked less than 4 hours.A second chart is a similar study fordifferent dates.The charts reveal that on July 29 a grand total of 178 employeeswere available for work and that on 12 days less than 178 worked and that 178worked on 6 other days. Excluding the miscellaneous group, 149 worked onJuly 29, 1946, and less than this number worked on 19 days and an identicalnumber worked on 3 other days.Mathias further testified that from a detailedstudy of the charts he found that in the 19 days when a smaller production linegroup was employed than on July 29 except for the category of seam presser,he found that in every category that the Respondent was able to get alongon different dates with as few or fewer employees than it did oil July 29.On cross-examination, Mathias testified that he could estimate when produc-tion was stopped on certain days by records showing a low production of units.He further testified that in determining to which line to assign a worker for thepurposes of his calculations he used the employee's regular assignment as indi-cated by his badge number rather than his actual assignment since there wereno records of actual assignments.He also testified that it was his understandingthat the Respondent used employees from the Component Parts Line to fill inon the regular production lines, when they were qualified.He further testifiedthat a clerical employee, Frances Thompson, who "seemed" to him to be activelyin charge of time records told him, in substance, that employees worked most ofthe time at the assignment indicated on their time card.Although the Respondent challenged the interpretations to be given to thecharts, no positive evidence was presented to contradict the accuracy of thecomputations therein.The undersigned credits those charts as being accurate30 In the July 29 figures, the three members of the bargaining committee,Velma Hath-cock,Frieda Humphries,and Lona Holloway,were not included in the computations. AMORY GARMENT COMPANY, INC.203representations for the day indicated subject to the limitations and restrictionsdeveloped in the testimony of Mathias.His testimony is credited subject to thesame limitations.Superintendent Hutson testified that the shut-down of Line 3 on July 29 wasa necessity.He testified that 13 operators were absent on July 29, that hetold Carroll that a line would have to be closed down if the committee membershad to be excused for the meeting, and that he did so when Carroll insistedon their presence.He further stated that there had been other instances whenhe had had to close down a line because of absences. He also testified thatwhen there was a large number of absences utility operators and foreladieswere used to fill in before a decision was made to close down a line. Con-tinuing his testimony, Hutson testified that the Respondent operated a straight-line production system and that when key workers for particular tasks wereunavailable, work would necessarily pile up and the line could not operate.Hutson stated that that situation occurred on July 29 and that he used part ofthe Line 3 employees to fill in on other lines and sent the rest home. Hecould not rearrange the employees to keep the line going, he claimed, and priorto taking the three employees from their work, he had been compelled to instructRuth Owings, forelady of Line 3, to drop her regular duties and do sewing.Employee Velma Hathcock, one of the committee who worked on Line 3,testified that she did not see Owings sew on July 29 and that as far as shecould tell Owings was performing her regular supervisory duties on that dayand that she was sure that Owings did not sew all through the entire morning.Alvis Hathcock, who was also working on Line 3 on July 29, corroborated theabove testimony and testified that she observed Owings that morning and thatOwings was doing her regular work and that she did not see Owings do anysewing.Owings testified that she did sewing that morning on Hutson's instruc-tions.The undersigned credits her testimony.ConclusionsThe charts which were received in evidenceshowthat on July 29 theRespond-ent had a staff shortage. Line 3 had 38 employees, not counting the twocommitteemembers,Lona Hollowayand VelmaHathcock.On only one otherday, October 15, 1946, were fewer than 38 listed for that line. On that day,the total was 37. On two other days, October 4and November27, thetotal was38.On all other days, the total was higher.The total number of workers onall the productionlines onJuly 29 was 149. The charts reveal that the Re-spondent had been able to keep these linesgoingwith as few as 141 employees.However, the charts are of little assistance in determing the important pointof the versatility of individual employees and their ability to shiftto differenttasks in order to maintain production as affected by absences of other employeeson speefic days.Hutson admitted that he had madeno specialpreparation to replace themembers of the bargaining committee, although he knew that ameeting wasscheduled.He made no such preparations, he maintained, because they couldhave been spared if other absences had not occurred.He further admitted-that he made no additional effort to secure emergency replacements for thecommittee and testified that he had already exhausted all such sources beforethe committee stopped work.The evidence establishes the fact that on July 29 theRespondent had arelatively small staff in attendance, especially of those employeeswho were 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDregularly assigned to Line 3It is undenied that in prior and succeeding bar-gaining conferences the Respondent placed no obstacles in the way of attend-ance of the Bargaining Committee at bargaining conferences. It is also unchal-lenged that on other occasions the Respondent has closed down a productionline because of absenteeism. In view of the factors above mentioned and fromhis observation of the witnesses, the undersigned credits Hutson's testimonyand finds that Line 3 was not closed down in violation of the Act.IV. THE EFFEOT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, the undersigned will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of theAct.Having found that the Respondent has refused to bargain collectively withthe Union, the undersigned will recommend that the Respondent, upon request,bargain collectively with the Union as the representative of all production andmaintenance employees at its plant at Amory, Mississippi, excluding manage-ment personnel, clerical employees, personnel director, plant superintendent,foreladies, cutting room foreman, feeders, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action.It has also been found that the Respondent in violation of Section 8 (1)of the Act assisted a faction seeking to destroy the majority status of the Unionby permitting an anti-union petition to be passed among its employees on plantpremises during working hours. In addition, the Respondent violated Section8 (1) of the Act by attempting to bribe a prospective witness and have himstay away from the hearing. The undersigned is convinced and finds that theentire course of conduct of the Respondent is indicative of persistent efforts tothwart the self-organization of its employees by various devices and that thereexists real danger of the continuation of such practices in the future. In orderto effectuate the policies of the Act, it will be recommended that the Respondentbe ordered to cease and desist from in any manner infringing upon the rights ofits employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase the undersigned makes the following:CONCLUSIONS OF LAW1.United Garment Workers of America, Local No. 170,affiliatedwith theAmerican Federation of Labor, isa labor organizationwithin themeaning ofSection 2(5) of the Act. AMORY GARMENT COMPANY, INC.2052.All production and maintenance employees of the Respondent at its plantatAmory, Mississippi, excluding management personnel, clerical employees,personnel director, plant superintendent, foreladies, cutting room foreman, feed-ers, and all supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.United Garment Workers of America, Local No. 170, affiliated with theAmerican Federation of Labor, was on March 7, 1946, and at all times thereafterhas been, and now is the exclusive representative of the Respondent's employeesin said unit for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.4.By refusing on March 7, 1946, and at all times thereafter to bargain col-lectivelywith United Garment Workers of America, Local No. 170, A. F. L.,as the exclusive representative of its employees in the appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act.5.By the above acts, by assisting in the circulation of an anti-union petitionon plant premises during working hours, by attempting to bribe a prospectivewitness subpoenaed to appear at the hearing herein, the Respondent has inter-fered with and is interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act and has therebyengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.The Respondent by laying off employees in its Line No. 3 on July 29, 1946,has not engaged in unfair labor practices within the meaning of Section 8 (3)of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that Amory Garment Company, Inc., Amory, Mississippi,its successors and assigns shall :1.Cease and desist from :(a) Refusing to bargain collectively with United Garment Workers of America,Local No. 170, A. F. L., as the exclusive representative of its employees in theunit heretofore found appropriate, with respect to rates of pay, wages, hoursof employment, or other conditions of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organiza-tions, to join or assist United Garment Workers of America, Local No. 170,A. F. L., to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Garment Workers ofAmerica, Local No. 170, A. F. L., as the exclusive representative of all productionand maintenance employees at its plant at Amory, Mississippi, excluding man-agement personnel, clerical employees, personnel director, plant superintendent, 206DECISIONS OF NATIONALLABOR RELATIONS BOARDforeladies, cutting room foreman, feeders, and all supervisory employees withauthority to hire, promote, discharge, discipline or otherwise effect changes inthe status of employees or effectively recommend such action, in respect torates of pay, wages, hours of employment, and other conditions of employment,and if an understanding is reached, embody such understanding in a signedagreement ;(b)Post at its plant at Amory, Mississippi, copies of the noticeannexedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Fifteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps theRespondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.It is also recommended that the complaint, insofar as it alleges that theRespondent discriminatorily laid off certain employees on July 29, 1946, bedismissed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C, an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in saidSection 203.39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.SIDNEYL. FEILER,Hearing Exanviner.Dated July 10, 1947. AMORY GARMENT COMPANY, INC.207APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Hearing Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that:WE WILL NOT in anymannerinterfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join orassistUNITED GARMENT WORKERS OF AMERICA, LocALNo. 170, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutual aid orprotection.All our employees are free to become or remain members ofthis union, or any other labor organization.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All employees at the plant at Amory, Mississippi, excludingmanagementpersonnel, clerical employees, personnel director, plant superintendent, fore-ladies, cutting room foreman, feeders, and all supervisory employees withauthority to hire;promote,discharge, discipline, or otherwise effect changesin the status of employees or effectively recommend such action.AMORY GARMENT COMPANY, INC.,Employer.Dated --------------------------By ----------------------------------(Representative)(Title)This notice must remain posted for.60 days from the date hereof, and mustnot be altered, defaced, oroeA.esied by any other material.